Citation Nr: 1339979	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD). 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a denial of entitlement to service connection for IHD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for IHD as it was incurred due to herbicide exposure during active duty service in Vietnam.  The Veteran served in Vietnam from September 1966 to January 1967 and his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Additionally, service connection for IHD is warranted on a presumptive basis as a disease associated with exposure to certain herbicide agents if manifested to a degree of 10 percent or more at anytime after service.  38 C.F.R. §§ 3.307, 3.309.  Thus, the determinative issue in this case is whether the Veteran has IHD.  

In December 2011, the claims file was reviewed by a VA examiner who determined the Veteran did not have IHD.  In support of the stated conclusion, the VA examiner noted that the Veteran had never been diagnosed or treated with IHD.  Although ischemia was indicated as a possibility during past nuclear stress testing, the Veteran's body habitus also suggested the finding was due to attenuation from the breast.  The Board finds that the medical opinion of the December 2011 VA examiner is not adequate as it does not address medical evidence of a diagnosis of IHD provided by the Veteran's private health care provider in an IHD Disability Benefits Questionnaire (DBQ) received by VA in December 2011.  The private provider concluded that a December 2009 stress test established IHD.  Although the December 2011 VA examiner discussed the findings of the December 2009 stress test, the examiner did not specifically address the December 2011 diagnosis of IHD in the DBQ.  Thus, an addendum medical opinion is required.  

Additionally, the record does not contain a copy of the December 2009 nuclear stress test referenced by the VA examiner and private health care provider.  The Veteran's treatment records from the VA Medical Center (VAMC) Pittsburgh document that a stress test was ordered in November 20, 2009 and the results were interpreted by a VA cardiologist on December 4, 2009.  However, the actual report of the stress test is not included in the Veteran's paper or virtual claim file.  Upon remand, efforts must be made to obtain the report of the stress test conducted on December 2, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the December 2, 2009 nuclear stress test ordered by the Veteran's cardiologist at the Pittsburgh VAMC.  Associate the stress test report with the Veteran's virtual or paper claims file.  All attempts to obtain the record must be documented in the claims file. 

2.  Then, return the claims file to the VA examiner who issued the December 2011 medical opinion.  The examiner should review the claims file and provide an addendum report that includes a medical opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has IHD.

A full explanation for the opinion should be provided which includes reference to specific evidence in the claims file, including the diagnosis of IHD provided in the DBQ received by VA in December 2011.  The VA examiner should explain why he agrees or disagrees with that diagnosis.  

If the December 2011 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.  A physical examination of the Veteran is not required unless deemed necessary by the examiner.  

3.  Readjudicate the claim on appeal with consideration of all evidence of record.  If the benefit sought on appeal is not fully granted, provide the Veteran a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


